DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Request for Continued Examination (RCE) filed on 02/01/2022. Amendment to Specification submitted on 02/01/2022 has been accepted and entered. In the RCE, claims 1-20 have not been amended. Claims 1-20 are pending. 
Terminal Disclaimer was filed on 11/16/2021, which has been approved.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed after the mailing date of the Notice of Allowability on 12/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a neural network-implemented method of training a convolutional neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...training a convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the convolutional neural network with corresponding ground truth labels;...for evaluating a training example using the convolutional neural network, providing, as input to the convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.

Independent claim 12 is directed to a system to train a convolutional neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...training a convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the convolutional neural network with corresponding ground truth labels;...for evaluating a training example using the convolutional neural network, providing, as input to the convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.
Independent claim 18 is directed to a non-transitory computer readable storage medium to train a convolutional neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...training a convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the convolutional neural network with corresponding ground truth labels;...for evaluating a training example using the convolutional neural network, providing, as input to the convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.

The closest prior arts of record are the following:
Jim e´nez et al. (“DeepSite: protein-binding site predictor using 3D-convolutional neural networks”) teaches a machine-learning approach for predicting protein-ligand-binding sites.
Lee et al. (“DNA-Level Splice Junction Prediction using Deep Recurrent Neural Networks”) teaches a new ML-based approach using recurrent neural network for computational prediction of splice junctions at DNA level.
Chen et al. (“DeepLab: Semantic Image Segmentation with Deep Convolutional Nets, Atrous Convolution, and Fully Connected CRFs”) teaches semantic image segmentation with Deep Learning using atrous convolution.
Lanchantin et al. (“Deep Motif Dashboard: Visualizing and Understanding Genomic Sequences Using Deep Neural Networks”) teaches using the Deep Motif (DeMo) Dashboard to explore three different deep neural network (DNN) architectures on transcription factor binding (TFBS) prediction.
Yao et al. (US 2020/0143205 A1) teaches a convolutional neural network framework that uses reverse connection and obviousness priors for object detection.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in all the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125